Alice Robie Resnick, J.,
concurring in part and dissenting in part. I concur in the statement of law announced in the majority’s opinion today, which is that a physical examination was mandatory under former R.C. 2151.26(A)(1)(c), particularly in light of the fact that former Juv.R. 30(B) provided that an investigation “shall include” a physical examination. However, based on the circumstances of this case, I disagree with the majority’s application of the law to the situation before us. I would reverse the judgment of the court of appeals, and therefore dissent in part.
The state’s Motion to Supplement Record and for Reconsideration filed in the court of appeals clearly demonstrates that Tommie Golphin underwent two physical examinations on two different dates after he was taken into custody as a suspect in the shooting of Clinton Butler. The prosecutor’s office did not raise the existence of the reports pertaining to the physical examinations until after the time for filing a motion for reconsideration had passed in the court of appeals. Therefore, the court of appeals was unable to consider the existence of the physical examinations, and dismissed the state’s motion as untimely under App.R. 26. However, we can and should take notice of the physical examinations. Contrary to the majority’s assertion in footnote two of its opinion, State v. Phillips (1995), 74 Ohio St.3d 72, 80, 656 N.E.2d 643, 655, does not preclude consideration of the physical examination reports. Phillips is distinguishable *548from the situation in the case sub judice. The existence of the reports belies the ultimate conclusion of the majority that no physical examination was ever done in this case.
In reaching that conclusion, the majority recounts in footnote one of its opinion a concession made by the state at oral argument before this court. In that concession, the state agreed that “it’s not disputed” that a physical examination was not done. However, simply because the state made the tactical decision to argue before this court that substantial compliance would fulfill the terms of the physical examination statute and rule, rather than to pursue arguments based on the examinations revealed in its motion, does not change the fact that Golphin did undergo two examinations.
The juvenile court judge noted in his bindover opinion the following factors that former Juv.R. 30 required him to consider in determining amenability to rehabilitation: “(1) The child’s age; (2) The child’s mental and physical health; (3) The child’s prior juvenile record; (4) Efforts previously made to treat or rehabilitate the child; (5) The child’s family environment; (6) School record; and (7) The specific facts relating to the offense for which probable cause was found, to the extent relevant to the child’s physical or mental condition.” Although there is no explicit indication in the record or opinion that the judge had the physical examination results before him, or that he relied on them in any way in his determination to transfer jurisdiction to the general division, in my view the mere fact that physical examinations were done is sufficient to fulfill the requirements of former R.C. 2151.26 and of former Juv.R. 30. Nothing else was specifically required by that statute or rule.
This case presents a different scenario from that in State v. Pless (1996), 74 Ohio St.3d 333, 658 N.E.2d 766. In Pless, the statute at issue, R.C. 2945.05, required that a jury trial waiver must be filed and made a part of the record in the criminal case. 74 Ohio St.3d at 337, 658 N.E.2d at 769. In contrast, the statute and rule at issue in thet case sub judice simply required that a physical examination be conducted. There was no requirement that the examination report be made a part of the record. While the physical examination reports here may not have been actually filed with the juvenile court, we now know that Golphin did in fact receive two physical examinations.
As the dissenter at the court of appeals recognized, the juvenile court judge in this case did an extremely thorough and competent consideration of all relevant factors in reaching his decision to transfer jurisdiction. The opinion written by the juvenile court judge was a model of thoughtfulness, with the singular exception that the physical examination requirement was not specifically addressed.
*549Because I believe that the physical examination requirement, even though mandatory under the statute and rule in effect at the time, was a hypertechnical requirement that has since been eliminated from the relevant statute and rule, I would find that the physical examinations performed in this case fulfilled the requirement. The majority acknowledges that the General Assembly amended R.C. 2151.26, effective January 1, 1996, to eliminate the physical examination requirement at issue in this case. Moreover, in July 1997, Juv.R. 30 was amended to delete all references to a physical examination. While I agree with the majority that those amendments may not be applied retroactively, the amendments do clearly demonstrate that the physical examination often is not an important consideration in a juvenile judge’s decision on whether to transfer jurisdiction to the general division.
Gaskins v. Shiplevy (1995), 74 Ohio St.3d 149, 656 N.E.2d 1282, cited by the majority, is easily distinguishable from the situation in this case. In Gaskins, 74 Ohio St.3d at 150, 656 N.E.2d at 1283, the petitioner alleged that neither a mental nor a physical examination had been done prior to the bindover. It was the possible lack of a mental examination, more than the lack of a physical examination, that imperiled the common pleas court’s jurisdiction in Gaskins. A mental examination is an indispensable component underlying a bindover decision and clearly serves an important purpose — it aids in evaluating a juvenile’s amenability to treatment within the juvenile justice system. See, generally, State v. Watson (1989), 47 Ohio St.3d 93, 547 N.E.2d 1181.
A physical examination, on the other hand, is not always an important consideration in determining amenability. In the usual case where, as here, the physical condition of the juvenile is not raised as an issue, there is no reason for a juvenile court judge to focus on the physical examination results in reaching a bindover decision. As mentioned previously, the General Assembly has recognized that a physical examination is not indispensable to the juvenile court judge’s bindover consideration by amending R.C. 2151.26 to eliminate the physical examination requirement.
Moreover, even if we accept the majority’s determination that no physical examination was performed based on ignoring the motion the state attempted to file in the court of appeals, there is another reason to find compliance with the requirement in this case. Golphin was examined by a psychiatrist, who is a medical doctor. Any physical impediments material to a bindover would certainly have been noted by the psychiatrist, who, with a medical degree, was capable of fulfilling the physical examination requirement.
Our conclusion in this case should be the same conclusion as that reached in State v. Douglas (1985), 20 Ohio St.3d 34, 36-37, 20 OBR 282, 284-285, 485 N.E.2d 711, 713, in which this court found a bindover properly accomplished in *550compliance with R.C. 2151.26 and Juv.R. 30. The record here reveals compliance with each aspect of the statute and rule, including the physical examination aspect. A total lack of compliance with the requirement would not constitute substantial compliance. See State v. Wilson (1995), 73 Ohio St.3d 40, 652 N.E.2d 196. However, there is not a total lack of compliance in this case, as shown by the two physical examination reports. To vacate this conviction and remand this cause to the juvenile court for a new bindover determination, presumably to include consideration of another physical examination of Golphin, is to elevate the importance of a technicality to new heights. More important, it is a total waste of judicial time and resources, since two physical examinations have already been conducted, as shown by the state’s motion.
For all the foregoing reasons, I would reverse the judgment of the court of appeals, and would remand this cause to the court of appeals for that court to consider the assignments of error found moot and not addressed in its opinion.
Douglas and Lundberg Stratton, JJ., concur in the foregoing opinion.